Exhibit 10.1


MODIFICATION OF LOAN DOCUMENTS

This Modification of Loan Documents (this “Modification”) is made this 28th day
of March, 2012, between BANCTRUST FINANCIAL GROUP, INC., an Alabama corporation
(the “Borrower”), and the Federal Deposit Insurance Corporation AS RECEIVER FOR
SILVERTON BANK, NATIONAL ASSOCIATION, f/k/a The Bankers Bank, Atlanta, Georgia
(the “Receiver”).

WHEREAS, on May 1, 2009, Silverton Bank, National Association, f/k/a The Bankers
Bank (the “Institution”), was closed by the Comptroller of the Currency and the
Federal Deposit Insurance Corporation was appointed as the receiver of the
Institution. Upon such appointment, the Receiver succeeded to all rights,
titles, powers, and privileges of the Institution pursuant to 12 U.S.C.
1821(d)(2)(A).

WHEREAS, the Institution made a loan (the “Loan”) to the Borrower and the
Borrower executed and delivered to the Institution a Promissory Note dated
October 16, 2007, in the original principal amount of Thirty-Eight Million and
00/100 Dollars ($38,000,000.00), as modified by that certain Modification of
Loan Documents dated April 18, 2011 (as modified and amended from time to time,
collectively, the “Note”).

WHEREAS, to secure payment of the Note, the Borrower executed and delivered to
the Institution a Loan Agreement dated October 16, 2007, as modified by that
certain (i) First Amendment to Loan Agreement dated October 28, 2009, (ii)
Second Loan Modification Agreement dated November 10, 2010, (iii) Modification
of Loan Documents dated April 18, 2011; and (iv) Modification of Loan Documents
dated January 5, 2012 (the “January 2012 Modification”) (as modified and amended
from time to time, collectively, the “Loan Agreement”), wherein the Borrower
granted the Institution a security interest in 100% of the issued and
outstanding shares of capital stock owned or thereafter acquired by the Borrower
in BankTrust, an Alabama banking corporation, and BankTrust, a Florida banking
corporation.

WHEREAS, subject to the terms and conditions of this Modification, the Borrower
and the Receiver desire to amend and modify the terms of the Note and Loan
Agreement (collectively, the “Loan Documents”).

NOW THEREFORE, in consideration of the mutual promises and agreements exchanged,
the parties agree to modify and amend the Loan Documents as follows:

     1. Recitals. Parties acknowledge and agree that the Recitals set forth
above are true and accurate and are incorporated into this Modification.

     2. Unpaid Principal Balance. The current unpaid principal balance due and
payable under the Note is Twenty Million Dollars ($20,000,000.00).

     3. Conditions Precedent. The Receiver hereby consents to the terms of this
Modification subject to the complete execution and acknowledgment of this
Modification by all of the parties hereto and the delivery thereof to the
Receiver

--------------------------------------------------------------------------------





     4. Removal Principal Curtailment Obligation. Section 4 of the January 2012
Modification, which required a $10,000,000 principal curtailment payment no
later than March 31, 2012, is hereby stricken and deleted in its entirety from
the Loan Documents. Borrower shall not be required to repay any principal of the
Loan prior to the Maturity Date of the Loan.

     5. Interest. Commencing on April 16, 2012, the interest rate used to
calculate accrued interest on the unpaid principal balance of the Loan shall be
increased to an annual interest rate equal to LIBOR plus 7%. This interest rate
will remain in effect until the Maturity Date of the Loan, currently not later
than April 16, 2013.

     6. Quarterly Payments and Escrow. The Borrower shall make quarterly
payments to the Receiver in the amount of $270,000 on each of April 15, 2012,
July 15, 2012, October 15, 2012 and January 15, 2013 (each a “Quarterly
Payment”). Within seven (7) days from the execution date of this Modification,
the Borrower shall deposit the sum of One Million Eighty Thousand and 00/100
Dollars ($1,080,000.00) in cash, representing the sum of the Quarterly Payments,
into an escrow account pledged to the Receiver as security for the Loan from
which the Quarterly Payments shall be made.. The escrow account shall be held
with an escrow agent that is determined to be satisfactory to the Borrower and
the Receiver. The Receiver shall review the escrow agreement and if, in the
Receiver’s sole discretion, it is satisfactory, then the Receiver shall provide
written acceptance of such escrow agreement.

     The second and third paragraphs of Section 6 of the January 2012
Modification, which required a recalculation of the outstanding principal
balance of the Loan and the commencement of quarterly principal payments on July
1, 2012, are hereby stricken and deleted in their entirety from the Loan
Documents.

     7. Maturity Date. The “Maturity Date” of the Loan shall be the earlier of:
(a) April 16, 2013; and (b) the date on which the Borrower consummates any
transaction that requires Receiver’s consent in Section 5.04 of the Loan
Agreement.

    8. Final Payment. In addition to the Quarterly Payments herein described in
Section 6 above, the Borrower shall pay to the Receiver a final lump sum payment
on or before the Maturity Date comprised of the Exit Fee (as defined in Section
14 below) and all principal, charges, other fees, and accrued interest
(calculated at the interest rate set forth in Section 5 above) not yet paid,
together with any other unpaid amounts under the Note.

     9. Indebtedness. The Borrower understands and agrees that this Modification
does not, in any way, constitute a full satisfaction, payment, or discharge of
the Borrower’s indebtedness to the Receiver under the Loan Documents.

     10. Collateral. The collateral for the Loan is and shall continue to be
100% of the issued and outstanding shares of capital stock owned or hereafter
acquired by the Borrower in BankTrust, an Alabama banking corporation, and
successor by merger to BankTrust, a Florida banking corporation. The provisions
of Section 10 of the January 2012 Modification that contemplated the
substitution of a $10,000,000 cash escrow account for the bank stock collateral
are hereby stricken and deleted in their entirety from the Loan Documents.

2

--------------------------------------------------------------------------------





     11. Rights and Remedies. The Borrower understands and agrees that all the
rights and remedies, stipulations, and conditions contained in the Loan
Documents relating to default in the making of payments shall also apply to
default in the making of payments pursuant to the modified terms hereunder.

     12. Covenants and Stipulations. The Borrower understands and agrees that
all covenants, agreements, stipulations, and conditions in the Loan Documents
shall be, and remain, in full force and effect, except as herein modified, and
none of the Borrower’s obligations or liabilities under the Loan Documents shall
be diminished or released by any provisions hereof, nor shall this Modification
in any way impair, diminish, or affect any of the Receiver’s rights or remedies
under the Loan Documents, whether such rights or remedies arise thereunder or by
operation of law or otherwise. The Borrower reaffirms and ratifies all
obligations and promises under the Loan Documents (including any other
modification(s) to the Loan Documents or promises, including those expressly
modified herein, made with respect to the Loan), and agrees to be bound by all
of those obligations and promises, without limitations or defense. Any defense
thereto, whether known or unknown, is hereby waived by the Borrower, and the
Borrower acknowledges that the Receiver is entitled to and has relied upon such
waiver in order to consent to this Modification. Notwithstanding the foregoing
and the other provisions of the Loan Documents, the Receiver hereby waives any
breach of the covenants contained in Section 4.03 of the Loan Agreement, whether
such breach currently exists or comes into existence at any time between the
date of this Modification and the Maturity Date.

     13. Rights of Recourse. The Borrower further understands and agrees that
all rights of recourse to which the Receiver is presently entitled against any
property or any other persons in any way obligated for, or liable on, the Loan
Documents are expressly reserved by the Receiver. Except as modified herein, the
Loan Documents referred to above (all of the terms of which are incorporated
herein by reference) are hereby extended, reinstated, reaffirmed, ratified, and
rerecorded as of this date for all purposes under law and shall remain in full
force and effect.

     14. Exit Fee. In consideration for the Receiver’s consent to this
Modification, the Borrower covenants and agrees to pay to the Receiver on the
Maturity Date Two Hundred Thousand and 00/100 Dollars ($200,000.00), which
includes any transaction processing fees (the “Exit Fee”).

     15. Release of Liability. Except as contained herein, the Borrower
absolutely and unconditionally releases the Receiver from all known and unknown
liabilities, claims, causes of action, and demands of any kind or nature,
whether matured or unmatured, which the Borrower has against the Receiver by
reason of or in respect to any act, cause, matter or thing whatsoever,
including, but not limited to, any act or action, matter, cause or thing related
to or arising out of the subject matter of the Loan Documents, or any other
instrument related thereto; and the Borrower hereby releases, acquits and
discharges any and all such liabilities, claims, causes of action, demands, and
rights.

     16. Successors. The terms of this Modification shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

3

--------------------------------------------------------------------------------





     17. Counterparts. This Modification may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Modification may be
executed by facsimile or other electronic transmittal of signed documents.

     18. Applicable Law. This Agreement will be governed by and construed and
enforced in accordance with the laws of the United States of America, and to the
extent that federal law fails to supply a rule of decision, the laws of the
State of Alabama.

     19. Entire Agreement. This Agreement constitutes the entire Agreement of
the parties as to its subject matter and all prior agreements, written or oral,
as to such subject matter are merged herein.

This is a Modification to an existing Note and there are no new borrowers.

THE BORROWER ACKNOWELDGES HAVING READ ALL THE PROVISIONS OF THIS MODIFICATION OF
LOAN DOCUMENTS AND BORROWER AGREES TO ITS TERMS.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Modification on the
date first written above.



FEDERAL DEPOSIT INSURANCE

 

WITNESSES:

CORPORATION, as Receiver for

SILVERTON BANK, NATIONAL ASSOCIATION

f/k/a The Bankers Bank   By: Midland Loan Services, a division of PNC Bank,
National Association, as attorney-in-fact for the FDIC as Receiver for Silverton
Bank, National Association  

By: /s/ Kevin C. Donahue

/s/ Scott Dunkley

Name: Kevin C. Donahue

Name: Scott Dunkley

Title: Senior Vice President
           Servicing Officer

 

/s/ John Nigro

Name: John Nigro





BORROWER:

 

BANCTRUST FINANCIAL GROUP, INC.

 

By: /s/ Henry F. O'Connor III

/s/ Bruce C. Finley, Jr.

Name: Henry F. O'Connor III

Name: Bruce C. Finley, Jr.

Title: EVP

/s/ F. Michael Johnson

Name: F. Michael Johnson

       

By: /s/ W. Bibb Lamar, Jr.

/s/ Bruce C. Finley, Jr.

Name: W. Bibb Lamar, Jr.

Name: Bruce C. Finley, Jr.

Title: CEO

/s/ F. Michael Johnson

Name: F. Michael Johnson

5

--------------------------------------------------------------------------------





ACKNOWLEDGMENTS

STATE OF KS

§ §

COUNTY OF Johnson

§

This instrument was acknowledged before me on the 29th day of March, 2012, by
Kevin C. Donahue, of Midland Loan Services, a division of PNC Bank, National
Association, as attorney-in-fact for the Federal Deposit Insurance Corporation,
as Receiver for SILVERTON BANK, NATIONAL ASSOCIATION on behalf of said entity
who is personally known to me or who has produced a driver’s license as
identification.

 

/s/ Trishia L. Lake

Notary Public, State of KS

Print Name: Trishia L. Lake

My Commission Expires: 8/14/2013



STATE OF ALABAMA § § COUNTY OF MOBILE §

This instrument was acknowledged before me on the 28th day of March, 2012, by
Henry F. O'Connor III (name), Executive Vice President (title) of BancTrust
Financial Group, Inc. who is personally known to me or who has produced a
driver’s license as identification.

 

/s/ Sheryl D. Coker

Notary Public, State of Alabama

Print Name: Sheryl D. Coker

My Commission Expires: 2/23/2016



STATE OF ALABAMA § § COUNTY OF MOBILE §

This instrument was acknowledged before me on the 28th day of March, 2012, by W.
Bibb Lamar, Jr. (name), CEO (title) of BancTrust Financial Group, Inc. who is
personally known to me or who has produced a driver’s license as identification.

 

/s/ Sheryl D. Coker

Notary Public, State of Alabama

Print Name: Sheryl D. Coker

My Commission Expires: 2/23/2016



6

--------------------------------------------------------------------------------

